         Case 1:21-cv-01005-JEB Document 13 Filed 07/27/21 Page 1 of 1




                             UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA

                                                      )
 CENTER FOR PUBLIC INTEGRITY,                         )
                                                      )
                Plaintiff,                            )
                                                      )
        v.                                            )       Civil Action No. 21-1005 (JEB)
                                                      )
 U.S. DEPARTMENT OF LABOR,                            )
                                                      )
                Defendant.                            )
                                                      )

                             NOTICE OF FILING VAUGHN INDEX

       In this Freedom of Information Act (“FOIA”) action, Plaintiff, Center for Public Integrity,

seeks information from databases maintained by Defendant, the U.S. Department of Labor.

       Defendant, by and through undersigned counsel, hereby files a declaration supporting the

withholding of exempted documents under FOIA, as well as accompanying exhibits and a Vaughn

index, pursuant to the Court’s June 23, 2021 Order.

Dated: July 27, 2021
                                            Respectfully submitted,

                                            CHANNING D. PHILLIPS
                                            Acting United States Attorney

                                            BRIAN P. HUDAK
                                            Acting Chief, Civil Division

                                            By: /s/ Dedra S. Curteman
                                            DEDRA S. CURTEMAN, IL Bar #6279766
                                            Assistant United States Attorney
                                            555 Fourth St., N.W.
                                            Washington, D.C. 20530
                                            Telephone: (202) 252-2550
                                            dedra.curteman@usdoj.gov

                                            Counsel for Defendant
